Citation Nr: 0918427	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
including as due to Agent Orange exposure, to include whether 
service connection can be granted.

2.  Entitlement to service connection for depression, 
including as secondary to diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the North Little Rock, 
Arkansas Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In a June 2004 rating decision, 
the RO denied the Veteran's claim to reopen a previously 
denied claim for service connection for diabetes mellitus.  
In a September 2004 rating decision, the RO denied service 
connection for depression.

The claim for service connection for diabetes that the 
Veteran is seeking to reopen is based on his contention that 
he was exposed to Agent Orange while he served aboard a 
United States Navy vessel.  Previously, claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam were subject to a stay 
imposed as a result of the United States Court of Appeals for 
Veterans Claims' (Court) decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006).  In that case, the Court held that, 
for the purpose of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a veteran who served in waters offshore 
of the Republic of Vietnam actually set foot on land.  
However, in May 2008, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the 
Court.  As such, the previous stay is no longer in effect and 
the Board may resume adjudication of the previously stayed 
cases.  See Chairman's Memorandum No. 01-09-03, Stay Lifted 
on Processing of Claims for Compensation Based on Exposure to 
Herbicides affected by Haas v. Nicholson (January 22, 2009).

In a February 2009 rating decision, the RO denied the 
Veteran's September 2008 claims (1) for service connection 
for breathing problems, including as related to claimed 
asbestos exposure, and (2) to reopen a previously denied 
claim for service connection for erectile dysfunction.  To 
date, the Veteran has not initiated any appeal as to those 
issues.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a 
November 2002 rating decision denying service connection for 
diabetes mellitus.

2.  Evidence asserting the Veteran's presence on land in 
Vietnam during service, has been received since the November 
2002 rating decision.

3.  The Veteran set foot on land in Vietnam during his period 
of service aboard the USS Hull from 1968 to 1970.

4.  The Veteran is presumed to have had herbicide exposure in 
Vietnam.

5.  The Veteran has type 2 diabetes mellitus.

6.  While the Veteran's appeal for service connection for 
depression was pending, the RO, in a March 2008 rating 
decision, granted service connection for posttraumatic stress 
disorder (PTSD) with depression.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the November 2002 rating decision 
is new and material to the claim for service connection for 
diabetes mellitus; that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2008).

3.  In light of his herbicide exposure during service, the 
Veteran's type 2 diabetes mellitus is presumed to be service 
connected.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The Veteran's appeal for service connection for 
depression is dismissed, as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes

In July 2002, the Veteran submitted a claim for service 
connection for several disabilities, including diabetes.  In 
a November 2002 rating decision, the RO denied service 
connection for diabetes.  A rating decision becomes final 
when a claimant does not file a notice of disagreement (NOD) 
within one year after a decision is issued.  38 U.S.C.A. 
§ 7105.  The Veteran did not file an NOD with the November 
2002 rating decision; therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Veteran submitted a claim to reopen the claim for service 
connection for diabetes in February 2004.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the claim was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's 
diabetes claim was the November 2002 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including diabetes, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Under certain circumstances, service connection for specific 
diseases, including type 2 diabetes mellitus, may be presumed 
if a veteran was exposed during service to certain 
herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to 
Agent Orange or another herbicide agent, service connection 
for type 2 diabetes mellitus will be presumed if the 
condition becomes manifest to a degree of 10 percent 
disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served on active duty in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held 
that VA's interpretation of the phrase "served in the 
Republic of Vietnam" in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) to the effect that a veteran must set foot 
on Vietnamese soil, was entitled to deference by the courts.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The evidence that was in the Veteran's claim file in November 
2002 includes the Veteran's claim, his service treatment and 
personnel records, other Naval records, and records of 
private treatment of the Veteran after service.  The medical 
records do not contain any indication that the Veteran had 
diabetes during service or the year following service.  
Private medical records from 1998 forward show a diagnosis of 
type 2 diabetes mellitus.  The Veteran reported, and his 
service records show, that he served aboard the USS Hull from 
December 1968 to June 1970.  Service records provided the 
dates in 1969 and 1970 when the Hull was in the waters of 
Vietnam.  The Veteran asserted that he was exposed to Agent 
Orange during service.  

The evidence that has been added to the claims file since 
November 2002 includes statements from the Veteran regarding 
events during service, and additional information about the 
ship on which he served.  In a May 2005 statement, the 
Veteran reported that, during his service on the Hull in 1968 
to 1970, he loaded and unloaded cargo on land in Vietnam.  In 
April 2006, the Veteran had a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  The Veteran 
reported that he participated in taking cargo from the Hull 
and unloading it on land in Vietnam.  Internet articles and 
military records research received in 2005 and 2006 indicate 
that the Hull's actions in the waters of Vietnam in 1969 
included providing Naval gunfire support directed at shore 
and land targets, and anchoring in Da Nang harbor in November 
1969.

In the RO's November 2002 denial of service connection for 
diabetes, the RO found that the Veteran's service aboard the 
Hull did not constitute service in Vietnam.  The RO therefore 
concluded that the Veteran was not entitled to presumption 
that he had herbicide exposure during service.  After the 
November 2002 denial, the Veteran asserted that he set foot 
on land in Vietnam during service.  That assertion relates to 
herbicide exposure, which is an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for diabetes.  As the Veteran's assertion is accompanied by 
supportive records regarding his ship's activities, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  The claim and evidence regarding the Veteran's 
presence on land in Vietnam therefore is new and material to 
the diabetes claim.  The Board grants reopening of that 
claim.

Having reopened the claim, the Board will consider the claim 
on its merits.  None of the assembled evidence, old or new, 
indicates that the Veteran's diabetes became manifest during 
his service or the year following his service.  The Veteran 
asserts, however, that he served in Vietnam.  As noted above, 
service in Vietnam creates a presumption of herbicide 
exposure in service, and herbicide exposure in service 
creates a presumption that subsequent diabetes is service 
connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

For purposes of presumption of herbicide exposure, service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General 
Counsel has concluded that in order to establish qualifying 
service in Vietnam, a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute qualifying service 
in Vietnam.  See VAOPGCPREC 27-97.  In Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(U.S. Jan. 21, 2009), the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

The Veteran's claim turns, then, on whether he set foot on 
Vietnamese soil.  In a 2005 statement and in 2006 sworn 
hearing testimony, the Veteran reported that he set foot on 
Vietnamese soil when he participated in transporting cargo 
from his ship on a smaller craft, and unloading that cargo on 
land.  The RO sought service records corroborating the 
Veteran's reported work unloading cargo on land in Vietnam.  
The U.S. Armed Services Center for Unit Records Research 
(CURR) (since renamed the U.S. Army and Joint Services 
Records Research Center (JSRRC)) responded that the Naval 
records that have been retained do not show the names of 
servicemembers who travelled from ships to shore.  
Nonetheless, the Veteran's accounts of setting foot on land 
in Vietnam are consistent.  A 2006 CURR report that the Hull 
anchored in a harbor in Vietnam during the Veteran's service 
on that ship increases the plausibility that the Hull 
dispatched a landing party that included the Veteran.  Giving 
the benefit of the doubt to the Veteran, the Board accepts 
that the Veteran set foot on Vietnamese soil.  Therefore, as 
the Veteran had service in Vietnam, the Board presumes that 
his type 2 diabetes mellitus is service connected.

Depression

The Veteran has submitted multiple claims for service 
connection for mental illnesses with different diagnoses.  In 
August 1984, he submitted a claim for service connection for 
a nervous condition that he asserted became manifest while he 
was in service.  In a September 1984 rating decision, the RO 
denied service connection for a nervous condition.

In July 2002, the Veteran filed a claim for service 
connection for depression and possible PTSD.  In a November 
2002 rating decision, the RO denied service connection for 
PTSD, and denied reopening of a claim for service connection 
for depression, finding that the evidence the Veteran had 
submitted was not new and material.

In February 2004, the Veteran submitted a claim for service 
connection for PTSD and schizophrenia.  In a June 2004 rating 
decision, the denied service connection for schizophrenia.  
The RO found that new and material evidence had been 
received, and reopened a claim for service connection for 
PTSD.  The RO considered that claim on the merits, and denied 
service connection.  The Veteran appealed the denial of 
service connection for PTSD.


In a June 2004 statement, the Veteran claimed that he had 
major depression secondary to diabetes mellitus.  In a 
September 2004 rating decision, the RO denied service 
connection for depression secondary to diabetes.  The Veteran 
appealed that decision.

In the April 2006 Travel Board hearing, the Veteran reported 
that he had mental illness symptoms that began in service and 
had continued since.  He stated that he had received post-
service VA mental health treatment for PTSD and for 
depression.

In August 2006, the Board remanded both the claim for service 
connection for PTSD and the claim for service connection for 
depression for further development and consideration.

In a March 2008 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) with 
depression.  The RO assigned a 100 percent disability rating 
for the psychiatric disability, and assigned an effective 
date of February 23, 2004, the date of receipt of the 
Veteran's claim for service connection for PTSD.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  The 
March 2008 grant by the RO of service connection for a 
psychiatric disorder including depression resolved the 
Veteran's appeal for service connection for depression.  
Therefore, the Board finds that the Veteran no longer has an 
issue on appeal with regard to service connection for 
depression.  Accordingly, there is no justiciable case or 
controversy regarding such issue currently before the Board 
as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 
C.F.R. § 19.4.  Consequently, in the absence of any 
justiciable question, the appeal for service connection for 
depression must be dismissed.



VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

The claim for service connection for diabetes mellitus is 
reopened.

Entitlement to service connection for diabetes mellitus is 
granted.

The appeal for service connection for depression is 
dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


